EXHIBIT 12 STERLING BANCORP AND SUBSIDIARIES STATEMENT RE COMPUTATION OF RATIOS Years Ended December 31, Fixed Charges and Preferred Dividends: Interest expense $ $ $ Capitalized debt expense trust preferred 44 44 44 Estimated interest in rent Pre-tax amount of preferred dividends — Fixed charges and preferred dividends (B) Less interest on deposits (6,738 ) (8,438 ) (9,588 ) Fixed charges and preferred dividends excluding interest on deposits (D) $ $ $ Earnings: Pre-tax income $ $ $ Fixed charges and preferred dividends Total earnings (A) Less interest on deposits (6,738 ) (8,438 ) (9,588 ) Total earnings excluding interest on deposits (C) $ $ $ Ratio of earnings to fixed charges and preferred dividends Including interest on deposits (A)/(B) x x x Excluding interest on deposits (C)/(D) x x x
